Citation Nr: 1420880	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability resulting from right knee tendon repair.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


REMAND

The Veteran served on active duty from June 1969 to May 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In a December 2012 memorandum decision of the United States Court of Appeals for Veterans Claims (Court), the Court vacated a May 2011 Board decision denying the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 and remanded the matter for further development.  Upon remand from the Court, the matter was referred for an expert medical opinion in July 2013, and, following the submission of new evidence and the Veteran's request to have the agency of original jurisdiction (AOJ) consider it in the first instance, the claim was remanded in October 2013.  

Upon remand, the AOJ was to consider all evidence submitted since the last statement of the case and readjudicate the claim.  A supplemental statement of the case (SSOC) was issued in November 2008; however, new evidence, not previously submitted or considered, was submitted to the AOJ after the November 2013 SSOC and before the claim was re-certified to the Board in December 2013.  This evidence involved a statement from the Veteran's wife, who indicated that she is a registered nurse; the statement included evidence regarding a study which demonstrated that a certain percentage of allografts are known to come from their sources with staph bacteria.  This evidence was not accompanied by a waiver.  

The case, therefore, must be remanded to the AOJ for initial review and consideration.  Disabled American Veteran v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issue on appeal with consideration of the additional evidence received since the most recent SSOC.  If the benefit sought is not fully granted, a SSOC should be issued.  Thereafter, the case should be returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



